Case 2:17-cv-02900-ES-JAD Document 42 Filed 06/14/19 Page 1-of 3-PagelD: 431

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
MARIMAR TEXTILES INC.,
Plaintiff, 2 Civil Action No. 2:17-cv-02900-ES-JAD
V. : » REVISED PRETRIAL
SCHEDULING ORDER

JUDE CLOTHING & ACCESSORIES
CORPORATION, ET AL.

Defendants.

 

THIS MATTER having come before the Court by request of the Parties for additional
time to complete discovery; and for good cause shown:
IT IS on this Bay of June, 2019
ORDERED THAT:
I. DISCLOSURES
1. Fed. R. Civ. P. 26 disclosures have been exchanged.
II. DISCOVERY

2. Fact discovery is to remain open through 7/31/19 for the purpose of taking the
depositions of Nicholas Solazzo and Jude Connally Zimmerman and/or the
30(b)(6) depositions of the parties. No discovery is to be issued or engaged in .
beyond that date, except upon application and for good cause shown. Ptatntiff Peevies
shall remedy all issues associated with outstanding written discovery in advance AK?
of party depositions.

3. The time to serve interrogatories has passed, and no further interrogatories may
be served.

4. No objections to questions posed at depositions shall be made other than as to
lack of foundation, form or privilege. See Fed. R. Civ. P. 32(d) (3) (A). No
instruction not to answer shall be given unless a privilege is implicated.

5. Any discovery dispute shall be brought to the Court's attention in the first
instance by letter or by telephone conference call immediately after the parties’
good faith attempt to resolve the dispute has failed. See L. Civ. R. 16.1(f)(1).

1
Case 2:17-cv-02900-ES-JAD Document 42 Filed 06/14/19 Page 2 of 3 PagelD: 432

6. No discovery motion or motion for sanctions for failure to provide discovery
shall be made without prior leave of Court.

II. FUTURE CONFERENCES

7. The Court may from time to time schedule conferences as may be required,
either sua sponte or at the request of a party.

8. Counsel should be prepared to discuss settlement at every conference with the
Court. The senior attorney in charge of the case must attend all settlement
conferences and client(s) with full settlement authority must either attend or be
immediately available by telephone. In cases involving insurance companies
and other corporate or business entities, it is expected that the executive who
will make the final decision on the settlement will be the person available for
the conference.

9. Since all dates set forth herein are established with the assistance and
knowledge of counsel, there will be no extensions except for good cause shown
and by leave of Court, even with consent of all counsel.

10. A copy of every pleading, document or written communication with the Court
shall be served on all other parties to the action. Any such communication
which does not recite or contain a certification of such service may be
disregarded by the Court.

IV. MOTIONS

13. The deadline to file any motion to add new parties, whether by amended or
third- ay arty complaint, has passed, and such motions may no longer be file without;

14. pe deadline to tile any motion to amend pleadings has passed, and such
motions may no longer be fies witht go cAyag.. HO

15. Motions to seal must comply with Local Civil Rule 5.3.

16. No motions are to be filed without prior written permission from this Court. All
dispositive motions must first be subject to a dispositive motion pre-hearing in
order to assure proper calendar control. These prerequisites must be met before
any motions are filed and the motions will be returned if not met. All calendar
or dispositive motions, if permitted, shall comply with Local Civil Rules 7.1(b),
and 78.1.

17. Dispositive motions, if any, are to be filed by 11/18/19.
Vv. EXPERTS

18. Expert discovery is to remain open through 10/31/19.
2
Case 2:17-cv-02900-ES-JAD Document 42 Filed 06/14/19 Page 3 of 3 PagelD: 433

Cc:

VI.

19. Pursuant to Federal Rule of Civil Procedure 26(a)(2)(D), the parties shall identify
their experts and deliver their expert reports in accordance with the following
deadlines:

a. All affirmative expert reports shall be delivered on or before 8/30/19. Any
such report shall be in the form and content as required by Fed. R. Civ. P.
26(a)

b. All responding expert reports shall be delivered on or before 9/23/19. Any
such report shall be in the form and content as described above.

20. No expert shall testify at trial as to any opinions or base those opinions on facts not
substantially disclosed in his report.

FINAL PRETRIAL CONFERENCE

21. A final pretrial conference shall be conducted pursuant to Civil Rule 16(d) at a time
and date to be assigned.

22. Pursuant to paragraphs 14 and 15 of this Court's form of Final Pretrial Order, all
pretrial submissions must be served upon the Court forty-eight (48) hours prior to
the final pretrial conference.

23. All counsel are directed to assemble at the office of plaintiffs’ counsel not later than
ten (10) days before the pretrial conference to prepare the proposed Final Pretrial
Order in the form and content required by the Court, as well as the required pretrial
submissions consisting of agreed-upon jury instructions, voir dire questions, verdict
sheet, trial briefs and a neutral statement of the case to be read to the jury panel, all
of which must be submitted forty-eight (48) hours before the final pretrial
conference. Plaintiffs’ counsel shall prepare the Pretrial Order and shall submit it
to all other counsel for approval.

24. With respect to non-jury trials, each party shall submit to the District Judge and to
opposing counsel proposed Findings of Fact and Conclusions of Law, trial briefs
and any hypothetical questions to be put to an expert witness on direct examination.

25. The original of the Final Pretrial Order shall be delivered to Chambers not later
than forty-eight (48) hours before the pretrial conference, along with all pretrial
submissions and trial briefs. All counsel are responsible for the timely submission
of the Pretrial Order and submissions.

26. FAILURE TO FOLLOW THIS ORDER WILL RESULT IN SANCTIONS
PURSUANT TO Fed. R. Civ. P. 16(f) and 37.

Che Mude<____
Joseph A Dickson

United States Magistrate Judge

 

Esther Salas, U.S.D.J.
